Order
After the Sentencing Commission reduced the guideline ranges for crack cocaine, and made the change retroactive, see Amendments 706 and 711, LeVence Simpson asked the district court to reduce his sentence. A judge is authorized to implement a retroactive change in the guidelines. See 18 U.S.C. § 3582(c)(2).
The district court denied Simpson’s motion, observing that his sentence of 240 months is the statutory minimum for his offense and criminal record. A change in guidelines does not entitle a court to disregard a statutory minimum sentence. Neal v. United States, 516 U.S. 284, 116 S.Ct. 763, 133 L.Ed.2d 709 (1996). Simpson’s appellate brief ignores this problem and relies entirely on decisions such as Kim-brough v. United States, — U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), that concern the Guidelines rather than statutes. No more need be said to show that the district court’s order is correct.
Affirmed